UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6273


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HENRY THOMAS CLARK,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:08-cr-00297-WO-1)


Submitted: June 28, 2021                                          Decided: July 13, 2021


Before KING, HARRIS, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Henry Thomas Clark, Appellant Pro Se. Angela Hewlett Miller, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Thomas Clark appeals the district court’s order granting his motion filed

pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.

We vacate the district court’s order and remand for further proceedings in light of United

States v. Chambers, 956 F.3d 667 (4th Cir. 2020), United States v. Collington, 995 F.3d

347 (4th Cir. 2021), and United States v. Lancaster, 997 F.3d 171 (4th Cir. 2021).

       In Chambers, we held that, “when imposing a new sentence” under the First Step

Act, “a court does not simply adjust the statutory minimum; it must also recalculate the

[Sentencing] Guidelines range.” 956 F.3d at 672 (internal quotation marks omitted).

Furthermore, “any Guidelines error deemed retroactive . . . must be corrected in a First

Step Act resentencing.” Id. at 668. We also held that “the [18 U.S.C.] § 3553(a) sentencing

factors apply in the § 404(b) resentencing context,” and a “court may consider post-

sentencing conduct” in determining whether to exercise its discretion to reduce a sentence.

Id. at 674. Additionally, “the First Step Act does not constrain courts from recognizing

Guidelines errors,” id. at 668, or “preclude the court from applying intervening case law,”

id. at 672, in making its discretionary determination.

       In granting Clark relief under the First Step Act, the court took into account Clark’s

new statutory range, the 18 U.S.C. § 3553(a) sentencing factors, and postsentencing

mitigation. However, the court did not consider the impact of intervening case law on

Clark’s status as a career offender when it calculated his new Guidelines range.

       In Collington, we clarified three steps a district court must take when considering a

request for relief under Section 404: (1) “district courts must accurately recalculate the

                                             2
Guidelines sentence range,” (2) “district courts must correct original Guidelines errors and

apply intervening case law made retroactive to the original sentence,” and (3) “the court

must consider the § 3553(a) factors to determine what sentence is appropriate.” 995 F.3d

at 355. We further explained that “when a court exercises discretion to reduce a sentence,

the imposition of the sentence must be procedurally and substantively reasonable.” Id. at

358. Thus, a district court must “consider a defendant’s arguments, give individual

consideration to the defendant’s characteristics in light of the § 3553(a) factors,

determine—following the Fair Sentencing Act—whether a given sentence remains

appropriate in light of those factors, and adequately explain that decision.” Id. at 360.

       We provided further guidance to district courts in Lancaster. We explained that a

district “court must engage in a brief analysis that involves the recalculation of the

Sentencing Guidelines in light of intervening case law.” 997 F.3d at 175 (internal quotation

marks omitted). This requires a district court to correct Guidelines errors based on non-

retroactive changes in the law. Id. at 176. We cautioned, however, that this “analysis is

not intended to be a complete or new relitigation of Guidelines issues or the § 3553(a)

factors.” Id. at 175.

       Because the district court did not have the benefit of our decisions in Chambers,

Collington, and Lancaster, we vacate the district court’s order and remand for further

proceedings. By this disposition, we express no views on the ultimate merits of Clark’s

motion. We dispense with oral argument because the facts and legal contentions are




                                             3
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                        VACATED AND REMANDED




                                          4